 Case 2:17-cv-00141-GJQ-MV ECF No. 84 filed 05/06/20 PageID.487 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                              __________________________

ISSAC DECRAIS HARRIS #447304,

               Plaintiff,                                            Case No. 2:17-CV-141

v.                                                                   HON. GORDON J. QUIST

C. HORTON, et al.,

            Defendants.
__________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a civil rights action brought by state prisoner, Issac Decrais Harris, pursuant to 42

U.S.C. § 1983. Harris asserts failure to protect and retaliation claims against Defendants C.

Horton, D. Isard, R. Batho, J. Miller, D. LaLonde, and K. Dunton. Defendants filed a Motion for

Summary Judgment and Qualified Immunity. (ECF No. 65.) On February 11, 2020, U.S.

Magistrate Judge Maarten Vermaat issued a Report and Recommendation (R. & R.),

recommending that Defendants’ motion be granted and that this matter be dismissed. (ECF No.

81.) Harris subsequently filed objections. (ECF No. 82.)

       Upon receiving objections to the R. & R., the district judge “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1). This Court may accept, reject, or modify any

or all of the magistrate judge’s findings or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b). After conducting a de novo review of the R. & R., the objections, and the pertinent

portions of the record, the Court concludes that the R. & R. should be adopted.
 Case 2:17-cv-00141-GJQ-MV ECF No. 84 filed 05/06/20 PageID.488 Page 2 of 4



       Before addressing Harris’ objections, the Court will briefly summarize the facts in this

case. On January 19, 2017, Harris requested protection from a prison gang. When he was

interviewed by the Security Classification Committee, Harris provided a vague story about a gang

member threatening him on the yard. Harris could not identify the gang member. After failing to

verify Harris’ version of events by video, Defendants Miller and LaLonde concluded that Harris

did not need protection in temporary segregation. Harris alleges that on March 20, 2017, he was

stabbed on the way to the chow hall. Despite having been stabbed, Harris went to the chow hall

and ate his dinner before reporting the incident. When he was finished eating, Harris went to the

control room to report the alleged stabbing. Harris again could not identify his alleged attacker.

He was subsequently treated for a minor “superficial injury to skin.” Following the alleged

stabbing, Harris requested protection.    Prison officials again investigated Harris’ story but

determined that Harris had not been stabbed and that protection was not warranted. Harris,

however, refused to return to his cell and was issued a DDO misconduct ticket. Harris then filed

a grievance. Over the next several weeks, Harris received several more DDO misconduct tickets

and filed several more grievances.

       In his objections, Harris argues that Defendants were deliberately indifferent because each

Defendant knew of the requests for protection. But the magistrate judge never found that

Defendants did not know of the protection requests. Instead, the magistrate judge determined that

“prison officials conducted multiple investigations of Harris’s claims – including his claims

regarding the alleged stabbing – and concluded that Harris was not stabbed and did not face a

substantial risk of assault.” (ECF No. 81 at PageID.461.) As the magistrate judge correctly

concluded, “[a]t best, like the plaintiff in Stewart [v. Love, 696 F.2d 43 (6th Cir. 1982)], Harris

may establish that Defendants were negligent, but Harris has not adduced evidence showing that



                                                2
 Case 2:17-cv-00141-GJQ-MV ECF No. 84 filed 05/06/20 PageID.489 Page 3 of 4



any Defendant was consciously aware of a serious threat to Harris and acted with deliberate

indifference to that threat.” (Id. at PageID.467.)

       As to the retaliation claims, Harris does not specifically object to the magistrate judge’s

finding that the DDO misconduct tickets were not retaliatory. Instead, Harris seems to suggest that

returning him to “Level 2 East Side” was an adverse act. Harris states that he was stabbed in Level

2 East Side and that Defendant LaLonde told him he was going back to Level 2 East Side because

he filed a grievance. Harris alleges that this statement was made on April 14, 2017. “If the

defendant can show that he would have taken the same action in the absence of the protected

activity, he is entitled to prevail on summary judgment.” Thaddeus–X v. Blatter, 175 F.3d 378,

394 (6th Cir. 1999) . Here, the record establishes that, after it was determined that Harris was not

stabbed and that there was no substantial risk of harm, Officer Anderson ordered Harris to return

to his unit on March 20, 2017. (ECF No. 83-1 at PageID.486.) Harris did not file his first grievance

until April 1, 2017. (ECF No. 1 at PageID.9.) Because Harris was ordered to return to his unit

before he filed any grievance, Defendants have shown that they would have taken the same action

in the absence of the protected conduct.

       Accordingly, IT IS HEREBY ORDERED that the February 11, 2020, Report and

Recommendation (ECF No. 81) is adopted as the Opinion of the Court. Harris’ objections (ECF

No. 82) are overruled.

       IT IS FURTHER ORDERED that Defendants’ motion for summary judgment (ECF No.

65) is GRANTED for the reasons set forth in the R. & R. Therefore, Harris’ claims are dismissed

with prejudice.




                                                     3
 Case 2:17-cv-00141-GJQ-MV ECF No. 84 filed 05/06/20 PageID.490 Page 4 of 4



      This case is concluded.

      A separate judgment will enter.


Dated: May 6, 2020                                 /s/ Gordon J. Quist
                                                  GORDON J. QUIST
                                            UNITED STATES DISTRICT JUDGE




                                        4
